 



COMMITMENT INCREASE LETTER AGREEMENT

 

THIS COMMITMENT INCREASE LETTER AGREEMENT, dated as of July 30, 2013 (this
“Letter Agreement”), is among Stellus Capital Investment Corporation, as
borrower (the “Borrower”), Cadence Bank, N.A., as a lender (“Cadence”), State
Street Bank and Trust Company, as a lender (“State Street”), Amegy Bank, N.A.,
as a lender (“Amegy” and, together with Cadence, State Street and Amegy,
collectively, the “Increasing Lenders”) and SunTrust Bank, as a Lender
(“SunTrust”) and as administrative agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Increasing Lenders and certain other lenders from
time to time party thereto and the Administrative Agent are parties to the
Senior Secured Revolving Credit Agreement, dated as of November 13, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, (a) the Borrower has requested that the Commitments (as defined in the
Credit Agreement) be increased from $115,000,000 to $135,000,000 pursuant to
Section 2.08(e) of the Credit Agreement, (b) the Borrower has requested that the
other parties hereto agree to waive certain notice requirements in Section
2.08(e)(i) of the Credit Agreement, (c) each Increasing Lender has agreed to
increase such Increasing Lender’s Commitment (as defined in the Credit
Agreement).

 

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

Capitalized terms for which meanings are provided in the Credit Agreement are,
unless otherwise defined herein or the context otherwise requires, used in this
Letter Agreement with such meanings.

 

ARTICLE 2.
NOTICE OF Commitment Increase request

 

Pursuant to Section 2.08(e) of the Credit Agreement, the Borrower hereby
irrevocably requests that the Commitments be increased from $115,000,000 to
$135,000,000 (the “Commitment Increase”) on the date hereof.

 

ARTICLE 3.

WAIVER

 

3.1 Waiver. The Borrower has requested that the Administrative Agent and the
Increasing Lenders (acting as the Required Lenders) waive compliance with
certain requirements related to the Commitment Increase that are set forth in
Section 2.08(e)(i) of the Credit Agreement for purposes of effectuating the
Commitment Increase under this Letter Agreement. By this Letter Agreement, the
Administrative Agent and the Increasing Lenders (acting as the Required Lenders)
hereby waive the following for purposes of effectuating the Commitment Increase
under this Letter Agreement:

 

 

 

 

 

(a) the requirement set forth in Section 2.08(e)(i) of the Credit Agreement that
the Borrower provide 10 Business Days’ notice of any commitment increase request
to the Lenders;

 

(b) the requirement set forth in Section 2.08(e)(i) of the Credit Agreement that
the Borrower provide three Business Days’ notice to the Administrative Agent of
(i) the Lenders that have agreed to the Commitment Increase and (ii) the date on
which the Commitment Increase will become effective; and

 

(c) the requirement set forth in Section 2.08(e)(i)(A) of the Credit Agreement
that the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $10,000,000 or a larger multiple of
$5,000,000 in excess thereof.

 

3.2 The Administrative Agent and the Increasing Lenders hereby fully preserve
all their rights, powers, and remedies against the Borrower. Other than as
expressly set forth herein, nothing contained herein is or shall be deemed to be
a waiver or abandonment of any Event of Default (whether presently or
subsequently existing) or any rights or remedies available to the Administrative
Agent or any Lender under the Loan Documents, applicable law, or otherwise, each
of which rights, powers, or remedies is hereby specifically and expressly
reserved, including the right to seek judgment against any Obligor and/or any
other person or entity or to take any other action permitted under the Loan
Documents and/or applicable law. Without limiting the generality of the
foregoing, (a) the Borrower acknowledges and agrees that this Letter Agreement
is not intended to, nor shall it, establish any course of dealing among the
Borrower, the Administrative Agent, and the Lenders, or any thereof, that is
inconsistent with the express terms of the Loan Documents; and (b) nothing
contained herein shall be deemed to constitute on the part of the Administrative
Agent or the Increasing Lender of any commitment or agreement to enter into any
further waiver, amendment, extension, or other modification.

 

ARTICLE 4.
AGREEMENT TO INCREASE COMMITMENTS

 

Effective upon the satisfaction of the conditions set forth in Sections
2.08(e)(i) and (ii) of the Credit Agreement, except for any conditions that have
been expressly waived pursuant to this Letter Agreement:

 

4.1 Cadence Commitment Increase. Cadence hereby agrees to increase its Dollar
Commitment from $25,000,000 to $30,000,000.

 

4.2 State Street Commitment Increase. State Street hereby agrees to increase its
Multicurrency Commitment from $25,000,000 to $30,000,000.

 

4.3 Amegy Commitment Increase. Amegy hereby agrees to increase its Dollar
Commitment from $20,000,000 to $30,000,000.

 

2

 

 

 

ARTICLE 5.

BORROWER COMMITMENT INCREASE CERTIFICATIONS

 

Pursuant to Section 2.08(e)(i) of the Credit Agreement, the Borrower hereby
certifies as of the date hereof that:

 

5.1 No Default. No Default has occurred and is continuing.

 

5.2 Representations and Warranties. The representations and warranties contained
in the Credit Agreement are be true and correct in all material respects (or, in
the case of any portion of the representations and warranties already subject to
a materiality qualifier, true and correct in all respects) on and as of the date
hereof as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

 

ARTICLE 6.
CONDITIONS PRECEDENT

 

This Letter Agreement shall become effective on the date when the Administrative
Agent shall have received counterparts of this Letter Agreement duly executed
and delivered on behalf of each of the parties hereto.

 

ARTICLE 7.
MISCELLANEOUS

 

7.1 Binding Obligation. (a) This Letter Agreement shall be binding on the
parties hereto and their respective successors and assigns.

 

(b) Except as expressly waived by this Letter Agreement, all of the terms and
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect.

 

(c) This Letter Agreement is a Loan Document executed pursuant to the Credit
Agreement and shall be construed and administered in accordance with all of the
terms and provisions of the Credit Agreement.

 

7.2 Counterparts. This Letter Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall be taken together as one agreement. Delivery of an executed
counterpart of a signature page to this letter agreement by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Letter Agreement.

 

7.3 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

7.4 Headings. Section headings in this Letter Agreement are included herein for
convenience of reference only and shall not constitute a part of this Letter
Agreement for any other purpose.

 

3

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first written above.

 

 

STELLUS CAPITAL INVESTMENT CORPORATION, as Borrower

 

 

By: /s/ W. Todd Huskinson
Name: W. Todd Huskinson
Title: Chief Financial Officer, Chief Compliance Officer, Treasurer and
Secretary

 

S-1

 

SUNTRUST BANK, as Administrative Agent

 

 

By: /s/ Doug Kennedy
Name: Doug Kennedy
Title: Vice President

 

S-2

 

CADENCE BANK, N.A., as an Increasing Lender

 

 

By: /s/ C. Ross Bartley
Name: C. Ross Bartley
Title: Executive Vice President

 

S-3

 

STATE STREET BANK AND TRUST COMPANY, as an Increasing Lender

 

 

By: /s/ John T. Daley
Name: John T. Daley
Title: Vice President

 

S-4

 

AMEGY BANK, N.A., as an Increasing Lender

 

 

By: /s/ Kelly Nash
Name: Kelly Nash
Title: Vice President

 



S-5

 

